On October 6, 1993, the Defendant was sentenced to ten (10) years for Attempted Escape with three (3) years suspended upon conditions as stated in the Judgment. The Defendant shall receive credit for 191 days time served from March 28,1992, through October 5, 1992, and shall receive credit for such additional days as the Defendant shall serve at the Gallatin County Detention Center or in the Flathead County Jail after October 5, 1992, until his transportation to the Montana State Prison. This sentence shall be served consecutively to the twenty-seven month sentence in Federal Court.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant waived his presence to appear and was represented by Robert Alsobrook, Attorney at Law from Bozeman. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
*59DATED this 23rd day of July, 1993.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Robert Alsobrook, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.